      Case 9:19-cv-00157-DLC-KLD Document 22 Filed 01/02/20 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION

MICHAEL BEHR,
          Plaintiff,                        Case No. 9:19-cv-00157-DLC-KLD

                v.

USAA SAVINGS BANK,
          Defendant.


        JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff, Michael

Behr, and Defendant, USAA Savings Bank, hereby stipulate to the dismissal of all

of Plaintiff’s claims in this action against Defendant WITH PREJUDICE, with the

parties to bear their own costs and attorney fees.

Respectfully submitted on this 2nd day of January, 2020.

/s/ David Krueger                       /s/ Carlos C. Alsina
David Krueger                           Carlos C. Alsina-Batista
Admitted Pro Hac Vice                   CA Bar No. 327286
BENESCH, FRIEDLANDER                    Admitted Pro hac vice
COPLAN & ARONOFF LLP                    The Law Offices of Jeffrey Lohman, P.C
200 Public Square, Suite 2300           4740 Green River Rd., Ste 310
Cleveland, Ohio 44114                   Corona, CA 92880
Tel: (216) 363-4500                     Tel: (657) 363-3331
Facsimile: (216) 363-4588               F: (657) 246-1311
Email: dkrueger@beneschlaw.com          Email: CarlosA@jlohman.com
Attorney for Defendant,                 Attorney for Plaintiff, Michael Behr
USAA Savings Bank
      Case 9:19-cv-00157-DLC-KLD Document 22 Filed 01/02/20 Page 2 of 3



/s/ Mark L. Stermitz                    /s/ Nik Geranios
Mark L. Stermitz                        Nik G. Geranios
CROWLEY FLECK PLLP                      Bar ID No. 4379
305 S. 4th Street E., Suite 100         Geranios Law, PLLC
Missoula, MT 59801-2701                 120 Hickory Street, Suite B
Telephone: (406) 523-3600               Missoula, MT 59801
Facsimile: (406) 523-3636               Tel. 406-541-3565
mstermitz@crowleyfleck.com              Fax 866-473-8348
Attorney for Defendant, USAA            Email: nik@geranioslaw.com
Savings Bank                            Attorney for Plaintiff, Michael Behr



                          CERTIFICATE OF SERVICE

      I hereby certify that on the 2nd day of January, 2020, I electronically filed the

foregoing Stipulation of Dismissal WITH PREJUDICE using the CM/ECF System,

which will notify all registered parties.

David Krueger
Nora K. Cook
Admitted Pro Hac Vice
BENESCH, FRIEDLANDER COPLAN & ARONOFF LLP
200 Public Square, Suite 2300
Cleveland, Ohio 44114
Tel: (216) 363-4500
Facsimile: (216) 363-4588
Email: dkrueger@beneschlaw.com
        NCook@beneschlaw.com
Attorneys for Defendant,
USAA Savings Bank

Mark L. Stermitz
CROWLEY FLECK PLLP
305 S. 4th Street E., Suite 100
                                            2
     Case 9:19-cv-00157-DLC-KLD Document 22 Filed 01/02/20 Page 3 of 3



Missoula, MT 59801-2701
Telephone: (406) 523-3600
Facsimile: (406) 523-3636 mstermitz@crowleyfleck.com
Attorney for Defendant,
USAA Savings Bank

Nik G. Geranios
Bar ID No. 4379
Geranios Law, PLLC
120 Hickory Street, Suite B
Missoula, MT 59801
Tel. 406-541-3565
Fax 866-473-8348
Email: nik@geranioslaw.com
Attorney for Plaintiff, Michael Behr



                                       /s/ Carlos C. Alsina
                                       Carlos C. Alsina-Batista
                                       (CA Bar No. 327286)
                                       Admitted Pro hac vice
                                        Attorney for Plaintiff, Michael Behr




                                        3
